10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

23

Sase 2:19-CV-02266-SVW-PLA Document 1 Filed 03/26/19 Page 1 of 4 Page |D #:1

CAMERON Y. BROCK, ESQ. EBN 183112]
CRAIG D. RACKOI“IN ES?L. ]B)S N 116107]
LAW oFFICEs oF BURG ROCK

4554 Sherrnan Oaks Avenue

Sherman Oaks, Cahfornla 91403

Tel: (818 676-9800

Fax: (81 788-2559

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIF()RNIA

RAFIK SHANAZARI, Case No.:
_ _ [Assigned for all Purposes to Hon.
Plam“ff» Mw__, District Judge]
"S' COMPLAINT FOR NEGLIGENCE;
REQUEST FOR JURY TRIAL

UNITED STATES POSTAL SERVICE;
MARIA GUZMAN, an Individual; and
DOES 1 through 2(), Inclusive,

Defendants.

 

 

 

Plaintiff, Rafil< Shanazari , alieges as folloWs:

1. l in the instant aetion, jurisdiction is based on the provisions of 28 U.S.
Code § 1346 (a)(Z), (b) (]), Which provides that an action against the United States
for damages from injury is to the Federal Court.

2. Plaintiff, Rafik Shanazari, is an individual and a citizen of the State of

California.

 

COMPLAINT FOR NEGLIGENCE; REQUEST FOR .TURY TRIAL
1

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cV-02266-SVW-PLA Document 1 Filed 03/26/19 Page 2 of 4 Page |D #:2

3. Defendant, United States Posta1 Service, is an agency of the EXecutive
Branch of the Federal government

4. Defendant, Maria Guzman, is an individual, Which Piaintiff is
informed and believes, and on that basis alleges, is an empioyee, and/or authorized
individual of the United States Posta1 Service, and at said time and place, Was
operating the Vehicle involved in the accident complained of herein

5. The amount in controversy in the Within action exceeds the
jurisdictional limit for a Federal court claim, based on medical expenses incurred
and pain and suffering damages incurred by the Plaintiff.

FEDERAL TORT CLAIM PRESENTMENT AND DENIAL

6. As more fuily set forth hereinbelow, Piaintiff suffered injuries and
damages during an accident With a vehicle owned, operated, maintained and
controiled by an authorized representative of the United States Posta1 Service
during an accident on Aprii 6, 2017.

7. On or about October 23, 2018, Forrn 95 Claim for Damage, Injury or
Death Was submitted to the Sierra Coastai District office of the Tort Ciairns
investigations office for the United States Posta1 Service .

8. On or about October 31, 2018, the Sierra Coastai office of the Tort
Claims lnvestigations office, for the United States Posta1 Service, stated that it

Would “advise” Piaintiff of “outcorne” of the ciaim. (“the Aci<nowledgment ietter”).

 

 

COMPLAINT FOR NE`.GLIGENCE; REQUEST FOR JURY 'I`RIAL
2

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

23

 

Case 2:19-cV-02266-SVW-PLA Document 1 Filed 03/26/19 Page 3 of 4 Page |D #:3

No further response has been forthcoming A true and correct copy of the Denial
Letter is attached hereto as Exhibit “l”.

9. Plaintiff has time1y brought the claim Within the six month period
provided in 28 U.S.C. § 2401(1)) and prior to the lapse of the State of Caiifornia
Statute of Limitations Which occurs two (2) years after the claim arises.

FlRST CAUSE OF ACTION
§NEGLIGENCE[

10. Piaintiff realleges Paragraphs l through 9 as if set forth in full hereat.

11. On or about Aprii 6, 2017, Plaintiffwas operating his 2004 Audi A4
vehicle at or near the intersection of Magnolia Bouievard and Hazeltinelin the City
and County of Los Angeles, State of Caiifornia, When a 2000 Ford Utiliimaster
Posta1 vehicle bearing U.S. Government plates (hereinafter referred to as the
‘°USPS Vehicie”), negiigentiy and carelessly operated by Defendant, Maria
Guzman, made an unsafe turn into the path of Plaintiff’ s vehicle, proceeding
straight, in violation of Cal. Veh. Code §2] 801 (a), and actually and proximateiy
caused the vehicies to collide and so significant Was the impact that the U.S.P.S.
vehicle over-turned A true and correct copy of the Traffic Collision Report
prepared by a California Highvvay Patrol investigating officer is attached hereto as

Exhibit “2”.

1 On the corner of which is a U.S.Postal Service facility.

 

COMPLAINT FOR NEGLIGENCE; REQUEST FOR .1 URY TRIAL
3

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

12. The impact caused Plaintiff to suffer personal injuries, pain and

suffering, and other damages
PRAYER

As a result of the actions ofDefendants and each of them, Piaintiff has
suffered the foilovving:

(a) Damage for treatment for personal injuries in an amount of not less
than $75,000;

(b) Damage for pain and suffering;

(c) Damage for loss of earnings;

(d) Damage for loss of earnings’ capacity and future loss of earnings;

(e) Such other and further relief as this Court deems just and proper.

DATED: March 26, 2019 LAW OFFICE OF BURG & BROCK

By: /s/ Craig Raci<ohn
CR_AIG RACKOHN, ESQ.
Attorneys for Plaintiff

Case 2:19-cV-02266-SVW-PLA Document 1 Filed 03/26/19 Page 4 of 4 Page |D #:4

 

COMPLAINT FOR NEGLIGENCE; REQUEST FOR .1 URY TR_IAL
4

 

 

